Citation Nr: 9934985	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  91-49 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to January 
1968.  His surviving spouse is the appellant in this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), which denied a claim of entitlement to 
service connection for the cause of the veteran's death.  It 
was remanded by the Board in July 1992 and June 1995 for 
additional development and it is now back at the Board, ready 
for its review on appeal.


FINDINGS OF FACT

1.  The veteran died on April 1990, of a respiratory arrest 
due to a non small carcinoma of the lung.

2.  According to the veteran's certificate of death, the 
interval between the onset of the non small carcinoma of the 
lung and the date of death was of approximately six months, 
an autopsy of the veteran's body was not performed and he 
died of natural causes.

3.  At the time of his death, the veteran was service-
connected for calluses in both feet and maxillary sinusitis, 
both evaluated as 10 percent disabling, and for the residuals 
of a cerebral concussion and hemorrhoids, both evaluated as 
noncompensable.

4.  It has not been shown that the veteran served in the 
Republic of Vietnam during the Vietnam era or that he was 
exposed to herbicides such as Agent Orange during service.

5.  It has not been objectively shown that the carcinoma of 
the lung that led to the veteran's death in April 1990, which 
was first diagnosed more than 21 years after the veteran's 
separation from active military service, had its onset during 
service or is in any way causally related to service.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations, the applicable VA laws and 
regulations
and the appellant's contentions:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) (West 1991) does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including an appellant's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy, at 81.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In addition to the above, if a veteran was exposed to a 
herbicide agent during active service in the Republic of 
Vietnam during the Vietnam era, the following diseases shall 
be presumptively service-connected if they were manifested as 
noted, even though there is no record of their manifestation 
during service, provided further that the rebuttable 
presumptive provisions of 38 C.F.R. § 3.307(d) (1999) are also 
satisfied:  (1) Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma, prostate cancer and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), to a degree of 10 percent or more at any time 
after service; (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
and subacute peripheral neuropathy, to a degree of 10 percent 
or more within a year after the veteran was last exposed  to a 
herbicide agent during service; and (3) respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), within 30 
years after the veteran was last exposed to a herbicide agent 
during service.  38 U.S.C.A. §§ 1113, 1116 (West 1991); 
38 C.F.R. §§ 3.307(a), 3.309(e) (1999).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
Agent Orange is considered a herbicide agent and will be so 
considered in this decision.

For VA purposes, the Vietnam era began on February 28, 1961, 
and ended on May
7, 1975, inclusive, if the veteran served in the Republic of 
Vietnam during that period.  For all other cases, the Vietnam 
era began on August 5, 1964.  38 C.F.R. § 3.2(f) (1999).  
Service in Vietnam includes service in the waters off-shore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(1999).

Notwithstanding the foregoing, a claimant can also establish 
service connection with proof of actual direct causation, but 
this is a task that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

Insofar as claims for service connection for the cause of the 
veteran's death are concerned, the death of a veteran is to 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has indicated that, while the first of the 
requirements set forth in Caluza for the submission of a 
well-grounded claim (evidence of a current or present 
disability) is always met in claims for service connection 
for the cause of the veteran's death (the current disability 
being the condition that caused the veteran to die), the last 
two requirements need to be supported by the evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the 
appellant fails to present competent medical evidence of a 
causal relationship between the veteran's death and an 
inservice occurrence or event, his or her claim for direct 
service connection for the veteran's death fails as not well 
grounded.  Id.

The appellant contends that the death of the veteran should 
be service-connected because it is causally related to either 
an inservice episode of pneumonia or to his having been 
exposed to Agent Orange while serving on active duty in the 
Republic of Vietnam during the Vietnam era.

Factual background:

According to his certificate of death, the veteran died on 
April [redacted] 1990, of a respiratory arrest due to or as a 
consequence of a non small carcinoma of the lung.  The 
interval between the onset of the non small carcinoma of the 
lung and the date of the veteran's death in April 1990 was of 
approximately six months, an autopsy of the veteran's body 
was not performed and the manner of death was characterized 
as of "natural causes."

At the time of his death, the veteran was only service-
connected for calluses in both feet and maxillary sinusitis, 
both evaluated as 10 percent disabling, and for residuals of 
a cerebral concussion and hemorrhoids, both evaluated as 
noncompensable.

A review of the record reveals no competent evidence of the 
veteran ever having served in the Republic of Vietnam during 
the Vietnam era, of having had service in Vietnam as defined 
in 38 C.F.R. § 3.313(a), or of having been exposed to any 
herbicide, such as Agent Orange, at any time during service, 
notwithstanding a couple of post-service statements from the 
veteran, to be referred to later in this decision, to the 
effect that he did serve, and received the head injury for 
which he was service-connected at the time of his death, in 
that country.  Contrary to these assertions from the veteran, 
his service records reveal that his overseas duty was limited 
to Okinawa, Japan, and Labrador, Canada, and that the head 
injury occurred while stationed in Okinawa in November 1966.  
(See, for instance, and in this regard, the reports of 
medical examination and medical history that were produced 
for separation purposes in November 1967, both indicating 
that the veteran had a "[h]istory of cerebral concussion and 
parietal bone fracture Nov 66 while in Okinawa.")

The service medical records also reveal that the veteran 
received medical treatment for primary atypical pneumonia of 
the right lower lobe during service in July 1966 but they 
also reveal that the pneumonia was already resolving less 
than a week after the initial diagnosis.  It is clear that 
the July 1967 bout of pneumonia was an acute condition that 
resolved before discharge and did not develop into a chronic 
lung condition, as no other service medical records reveal 
any additional complaints or medical treatment related to any 
lung disease or condition, including at the time of the 
discharge medical examination of November 1967, at which time 
the veteran's lungs and chest were clinically evaluated as 
normal.  Also, it is noted that VA chest radiographs that 
were obtained in December 1968 and February 1972 revealed 
clear lung fields and no evidence of any significant active 
pleuropulmonary disease, respectively.

The earliest competent evidence in the record revealing 
abnormalities in the veteran's lungs is contained in a VA 
medical record that was dated in July 1989, more than 21 
years after the veteran's separation from active military 
service.  This document reveals that the veteran, a 47-year 
old individual, was admitted for investigation of an abnormal 
chest X-Ray, even though he did not have any respiratory 
complaints other than cough and occasional white phlegm for 
the past three months.  Other VA medical records also dated 
in July 1989 reveal a diagnosis of a metastatic, poorly 
differentiated carcinoma, as per a transbronchial biopsy.

According to another VA medical record that was dated in 
August 1989, the veteran's complaints also included shortness 
of breath on exertion and deep inspiration, and it was noted 
that his family history was unremarkable except that his 
mother had died at the age of 37 of an "unknown cause."  
The veteran also said, according to this document, that he 
had been in Vietnam, Japan and Canada and had had short stops 
in the Philippines and Mexico, and that he was injured in the 
cranium with a bullet wound in 1964 while serving in Vietnam, 
which left him with residual amnesia.  Again, this allegation 
of having suffered the head wound in Vietnam has no support 
in the record, which clearly reveals that Okinawa, Japan, was 
the place where this occurred, in November 1966.  Regarding 
his current symptoms, this medical record reveals that the 
veteran said that the cough and the shortness of breath 
started around October 1988, and that it continued to the 
present time.  The diagnosis was listed again as a poorly 
differentiated carcinoma.

The above diagnosis of a poorly differentiated carcinoma in 
the veteran's lungs was confirmed in a September 1989 VA 
medical record, which again reveals that the veteran's 
history was "[s]ignificant for the patient's mother dying at 
the age of 37 of an unknown cause" and that the veteran said 
that he had suffered a bullet wound in Vietnam in 1964.  This 
medical record also reveals that the veteran "denies having 
been exposed to radiation or chemical carcinogens ...".

VA medical records that were produced between September 1989 
and April 1990 reveal that the veteran received medical 
treatment for the diagnosed carcinoma, including 
chemotherapy, but that the treatment was unsuccessful, as the 
veteran died, as noted earlier in this decision, on April [redacted] 
1990, of a respiratory arrest, with a final discharge 
diagnosis of a poorly differentiated squamous cell carcinoma 
of the lung, metastatic to the bone.

No competent evidence supporting the appellant's contention 
to the effect that there is a nexus between the cause of the 
veteran's death and service or inservice events such as the 
claimed, but unconfirmed, exposure to Agent Orange during 
service is of record.

Legal analysis:

As noted above, the record does not show that the veteran is 
a Vietnam war veteran, as defined by the pertinent 
regulations, and the veteran himself denied once, according 
to the record, having been exposed to any type of radiation 
or carcinogens in the past.  Insofar as the veteran cannot be 
considered a Vietnam war veteran, for VA purposes, the Agent 
Orange presumptive provisions are not applicable to this 
matter.  It remains to be determined, however, whether the 
benefit sought on appeal can be granted on a direct service 
connection basis.  It cannot, as explained in the following 
paragraphs.

It is clear from the above discussion of the factual 
background that, while the Caluza criterion of a present 
disability has been met in this case, the remaining two 
criteria have not been met, as it has not been objectively 
shown that the carcinoma of the lung that led to the 
veteran's death in April 1990, which was first diagnosed more 
than 21 years after the veteran's separation from active 
military service, had its onset during service or is in any 
way causally related to service.

Regarding the nexus criterion of Caluza, the Board must note 
that the only evidence of causation in the record consists of 
the appellant's own statements, which are considered lay 
evidence and, as such, are insufficient to render her claim 
well grounded.  In this regard, it is noted that the Court 
has indicated that a claimant would not meet his or her 
burden of presenting a plausible or possible claim merely by 
offering lay testimony because lay persons are not competent 
to offer medical opinions.  See, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
and if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board certainly is aware of the fact that the appellant 
believes that the veteran's death should be service-connected 
but, unfortunately, as noted above, no competent medical 
evidence supporting her contentions is of record and her 
contentions therefore remain speculative in nature.  VA 
regulation, as explained earlier in this decision, precludes 
a grant of service connection for the cause of a veteran's 
death based on speculative evidence.  See, 38 C.F.R. 
§ 3.312(a) (1999).

In view of the above, the Board concludes that the appellant 
has failed to fulfill her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is well grounded or capable of substantiation.  Consequently, 
the Board has not acquired jurisdiction over her appeal, 
which has failed and must be denied.

Additionally, the Board notes that the appellant has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for the cause of the veteran's death.  Under these 
circumstances, VA has no further duty to assist her in the 
development of her claim.  Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  



(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

